     Case 2:19-cv-00342-MCE-JDP Document 30 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LLOYD DYLAN JONES,                                Case No. 2:19-cv-00342-MCE-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        COMPLY WITH COURT ORDERS
14    PLACER COUNTY SHERIFF’S OFFICE,
      et al.,
15
                         Defendants.
16

17
            On September 28, 2020, the court informed plaintiff that he could proceed with his viable
18
     Eighth and Fourteenth Amendment claims against defendants Gualco and Tredinnick, and his
19
     Eighth Amendment claim against defendant County of Placer. ECF No. 28. All other claims
20
     were dismissed with leave to amend. Id. at 6-7. Plaintiff was ordered to file, within 30 days, a
21
     notice of election advising the court whether he elects to proceed with the viable claims or file an
22
     amended complaint. Id. at 7-8. To date, plaintiff has neither filed a notice of election nor
23
     otherwise responded to the court’s September 28, 2020 order.
24
            To manage its docket effectively, the court imposes deadlines and requires litigants to
25
     meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court
26
     may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon
27
     Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among
28
                                                       1
     Case 2:19-cv-00342-MCE-JDP Document 30 Filed 12/04/20 Page 2 of 2


 1   our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

 2   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a

 3   duty to administer justice expeditiously and avoid needless burden for the parties. See

 4   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 5          Plaintiff will be given an opportunity to explain why the court should not dismiss his case

 6   for failure prosecute and failure to comply with the court’s September 28, 2020 order. Plaintiff’s

 7   failure to respond to this order will constitute another failure to comply with a court order and

 8   will result in dismissal of this case. Accordingly, plaintiff must show cause within twenty-one

 9   days of the date of entry of this order why the court should not dismiss his case for failure to

10   prosecute and failure comply with court orders. Should plaintiff wish to continue with this

11   lawsuit, he shall also file his notice of election.

12
     IT IS SO ORDERED.
13

14
     Dated:     December 4, 2020
15                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
